UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4820



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMERE IREADUS HALL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
03-123-DKC)


Submitted:   May 3, 2006                      Decided:   May 11, 2006


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Arthur Robbins, CHESAPEAKE MERIDIAN, Annapolis, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Mythili
Raman, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jamere   Ireadus   Hall    appeals   his     360-month    sentence

imposed following his jury convictions for possession with intent

to distribute cocaine and cocaine base, in violation of 21 U.S.C.

§ 841(b)(1)(A) (2000) and being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1) (2000).                Hall disputes the

sentencing court’s factual finding regarding the drug quantity

attributable to him.          We find no clear error in the district

court’s quantity determination because it was adequately supported

by Hall’s own admissions and by the other evidence presented at

trial.    See United States v. Randall, 171 F.3d 195, 210 (4th Cir.

1999).    Hall also asserts the sentencing court erred in declining

to award him a downward adjustment for acceptance of responsibility

under U.S. Sentencing Guidelines Manual § 3E1.1.               We find no clear

error in this respect, especially given that Hall proceeded to a

jury trial after he absconded from custody for over a year.                    See

United States v. Ruhe, 191 F.3d 376, 383 (4th Cir. 1999).                 We have

reviewed the record and find no reversible error.              Accordingly, we

affirm Hall’s sentence. We dispense with oral argument because the

facts    and    legal   contentions      are   adequately    presented    in   the

materials      before   the   court   and      argument   would   not    aid   the

decisional process.



                                                                         AFFIRMED


                                      - 2 -